Citation Nr: 1235681	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a benign essential tremor (claimed as shakes), on a direct basis, as due to exposure to mustard gas, and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2011). 

2.  Entitlement to service connection for headaches, on a direct basis, as due to exposure to mustard gas, and as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for disability exhibited by joint pain, on a direct basis, as due to exposure to mustard gas, and as a qualifying chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1990 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for a psychiatric disorder, and for headaches, joint pain, and a benign essential tremor (claimed as shakes), on a direct basis, as due to exposure to mustard gas, and as qualifying chronic disabilities under 38 C.F.R. § 3.317.  The Veteran perfected an appeal of the RO's determination.  In June 2007, he requested that his claims file be transferred to the VARO in Denver, Colorado, that currently has jurisdiction of his case.

In a January 2011 rating decision, the Denver RO granted service connection for posttraumatic stress disorder and major depression with psychotic features and awarded an initial 70 percent disability rating.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a psychiatric disorder.  Then, in a February 2012 rating decision, the RO granted his claim for a total rating based upon individual unemployability due to service-connected disability.

In August 2012, the Veteran was scheduled to testify at a hearing at the RO before a Veterans Law Judge but cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding his hearing request.



FINDING OF FACT

In an August 17, 2012 signed statement to the Board, and prior to the Board's decision, the Veteran requested that "any and all pending appeals" be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his claims for service connection for headaches, joint pain, and a benign essential tremor, on a direct basis, as due to exposure to mustard gas, and as qualifying disabilities under 38 C.F.R. § 3.317.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant withdrew his appeal for service connection for a benign essential tremor (claimed as shakes), headaches, and joint pains, on a direct basis, as due to exposure to mustard gas, and as qualifying disabilities under 38 C.F.R. § 3.317 in his August 17, 2012 signed statement in which he requested to "withdraw any and all pending appeals" and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed. 




ORDER

The claim for service connection for a benign essential tremor (claimed as shakes), on a direct basis, as due to exposure to mustard gas, and as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed. 

The claim for service connection for headaches, on a direct basis, as due to exposure to mustard gas, and as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed. 

The claim for service connection for joint pain, on a direct basis, as due to exposure to mustard gas, and as a qualifying chronic disability under 38 C.F.R. § 3.317 is dismissed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


